Citation Nr: 0842069	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, L.F. AND P.A.




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In July 2008, the appellant presented personal testimony 
during a travel board hearing before the undersigned Acting 
Veterans Law Judge. A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The veteran was diagnosed with diabetes mellitus type 2 
in March 2001.

2.  The veteran died in July 2001.

3.  Diabetes mellitus type 2 is presumed to have been 
incurred in service.  




CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type 2, for accrued benefits purposes, have been met. 38 
U.S.C.A. §§ 1110,  1112, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Assist

As a preliminary matter, the Board notes that the veteran has  
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claim. In addition, the evidence currently of 
record is sufficient to substantiate his claim. In light of 
the Board's favorable determination in this case, no further 
development is required under 38  U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R.§ 3.159 (2008). 


The Merits of the Claim

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era, to include diabetes 
mellitus, will be considered to have been incurred in 
service. 38 U.S.C.A. § 1116(a)(1). The presumption requires 
exposure to an herbicide agent and manifestation of diabetes 
mellitus to a degree of 10 percent or more at any time after 
service. 38 C.F.R. § 3.307(a)(6)(ii). The presumption may be 
rebutted by affirmative, though not necessarily conclusive, 
evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 
3.307(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent  containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §  3.307(a)(6)(iii). Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

Accrued Benefits

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for diabetes mellitus type 
2. He claimed his diabetes was caused by exposure to Agent 
Orange during his active military service.

The veteran's claim terminated with his death. See Landicho 
v. Brown, 7 Vet.App. 42, 47 (1994). However, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits. 
38 U.S.C.A. § 5121. Thus, while the claim for accrued 
benefits is separate from the claim of service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death. See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998). The 
veteran died in July 2001, and the claim for accrued benefits 
was received in October 2001.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000. Here, the appellant is advancing essentially the same 
claim of service connection for diabetes, for accrued 
benefits purposes, which the veteran had pending at the time 
of his death.

Analysis

In February 2001, the veteran filed a claim for service 
connection for diabetes as a result of Agent Orange exposure.

The veteran's service personnel records clearly state the 
veteran had service in the Republic of Vietnam. According to 
his DD214, the veteran's military occupational specialty 
(MOS) was light weapons infantryman and his awards included 
the Vietnam Service Medal with 3 Bronze Service Stars, the 
Combat Infantryman's Badge, Army Commendation Medal, Bronze 
Star Medal with 2 O/S Bars, and the Vietnam Campaign Medal.  

Accordingly, the Board finds that the veteran had service in 
Vietnam during the Vietnam war, and is therefore presumed to 
have been exposed to herbicides, as provided under 38 C.F.R. 
§§  3.307, 3.309.

Post-service medical records show that the veteran was 
diagnosed with diabetes mellitus type 2. (March 2001 VA 
treatment record). There is competent evidence that the 
diabetes mellitus type 2 manifested to a degree of 10 percent 
or more after  service. In March 1999 the veteran was given 
an eating plan for diabetes and weight control pamphlet by a 
VA clinician for glucose control, thereby indicating a 
restricted diet. Additionally, the appellant testified at the 
June 2008 Board hearing, that the veteran was on a restricted 
low sodium and low sugar diet. 

The Board finds that the evidence of record shows the veteran  
served in the Republic of Vietnam during the Vietnam era and 
that he was diagnosed with diabetes mellitus type 2, which is  
subject to presumptive service connection as due to exposure 
to herbicides in Vietnam in accordance with 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, the 
Board finds that the evidence supports the claim for service 
connection for diabetes mellitus type 2, for accrued benefits 
purposes, on a presumptive basis, and the claim is granted.   


ORDER

Service connection for diabetes mellitus type 2, for accrued 
benefits purposes is granted.  




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


